IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 January 16, 2009
                                 No. 08-60038
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

DEYSI YOLANDA DIAZ, also known as Deysi Diaz Osorto

                                            Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A94 250 804


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Deysi Yolanda Diaz petitions for review of the Board of Immigration
Appeals’s (BIA’s) decision denying her requests for asylum, withholding of
removal, and relief under the Convention Against Torture (CAT). Substantial
evidence supports the BIA’s determination that the gang violence Diaz
experienced did not constitute past persecution or establish a well-founded fear
of future persecution on account of her race, religion, nationality, membership
in a particular social group, or political opinion; therefore, she has not shown an

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-60038

entitlement to asylum. See Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444-45 (5th
Cir. 2001). Because Diaz has failed to satisfy the requirements for asylum, she
has also failed to satisfy the requirements for withholding of removal under the
Immigration and Nationality Act. See Girma v. INS, 283 F.3d 664, 667 (5th Cir.
2002). Diaz has inadequately briefed the issue whether she is entitled to relief
under the CAT, and it is therefore waived. See Soadjede v. Ashcroft, 324 F.3d
830, 833 (5th Cir. 2003).
      PETITION DENIED.




                                       2